Citation Nr: 1224944	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-10 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an intestinal disorder, claimed as dysentery, as secondary to herbicide exposure


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before a Decision Review Officer (DRO) in September 2009.  A copy of the transcript is of record.  

This case was remanded in December 2010 so that additional VA treatment records and an addendum medical opinion could be obtained.  The Board finds that the requested development has been completed.  Additional VA treatment records have been obtained, and the Veteran was afforded a March 2011 VA examination and opinion.  A January 2012 supplemental statement of the case was issued.  The case is once again before the Board.     

The Board parenthetically notes that there are various Virtual VA Treatment (VVA) records which were not considered in the Veteran's most recent January 2012 supplemental statement of the case (SSOC).  The Board sent a letter to the Veteran in May 2012 to obtain a waiver of RO consideration of this evidence however, the letter was returned as undeliverable.  Nevertheless, upon closer inspection, it is clear that the evidence in question is not pertinent to the claim at issue, and that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  See 38 C.F.R. § 19.31 (2011).  The Board regrets any confusion that this action may have caused as well as the delay that ensued.  



(CONTINUED NEXT PAGE)

FINDINGS OF FACT

1.  A diagnosis of dysentery or residuals thereof has not been established at time during the appeal period.

2.  A chronic intestinal disability was not shown in service or for many years thereafter; and, the competent and credible evidence is against the finding that the Veteran's current gastrointestinal problems (gastroesophageal reflux disease, diverticulitis, benign colon polyp, and irritable bowel syndrome) are related to the Veteran's active service or any incident related thereto, to include exposure to herbicide agents.


CONCLUSION OF LAW

An intestinal disorder, claimed as dysentery, as secondary to herbicide exposure was not incurred in or aggravated by active duty service nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

Before addressing the merits of the issue of entitlement to service connection for an intestinal disorder, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in November 2005 and April 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  In the April 2006 letter he also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in September 2006.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).   

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, service treatment records have been obtained and associated with the claims file.  The Veteran's VA and private treatment records are also of record.  The case was remanded in December 2010 to obtain outstanding treatment records.  Virtual VA treatment records and records from the Social Security Administration (SSA) have been associated and reviewed.  

Discussion of the Veteran's September 2009 Decision Review Officer hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to service connection for intestinal disorder was identified as an issue at the hearing.  Sources of evidence relevant in this regard were identified during this process.    These records thereafter were obtained.


Indeed, as noted above, the Board remanded the Veteran's claims in December 2010 to locate outstanding VA treatment records and to afford the Veteran with an additional VA examination.  The Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Next, VA examinations and opinions were obtained in August 2006, September 2009, and March 2011, to address the nature and etiology of the Veteran's disorder.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained are more than adequate.  The Board recognizes that the August 2006 VA examiner did not have access to the Veteran's claims file, nevertheless an etiological opinion was not provided at that time, but rather a current examination of the Veteran was completed.  The September 2009 and March 2011 VA examiners considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinion stated.  

The Board acknowledges that the September 2009 and March 2011 VA examiners did not specifically address the Veteran's secondary contentions that his current intestinal disorders are secondary to herbicide exposure.  In deciding whether to remand the issue back for a medical nexus opinion, the Board notes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by a appellant, in which case an examination may not be required).

The Board concludes a separate examination is not needed with respect to this issue.  Significantly, although the Veteran has provided vague assertions that his intestinal disorder may be related to alleged exposure to herbicides, he has not provided medical evidence supporting this theory.  Rather, it is based on conjecture.  His lay opinion on the subject is deemed neither competent nor credible.  A remand for another VA examination is simply not warranted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board will first address the Veteran's contentions that his current intestinal disorders (gastroesophageal reflux disease (GERD), diverticulitis, benign colon polyp and irritable bowel syndrome) are due to exposure to herbicides.  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).

The Veteran's records establish that he had active service in the Republic of Vietnam within the presumptive period specified above.  As such, it is presumed that the Veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307(a)(6)(iii).  

Despite his presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is still not for application.  Service connection is only warranted on this basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e).  As the Veteran's diagnosed GERD, diverticulitis, benign colon polyp and irritable bowel syndrome are not among those listed under 38 C.F.R. § 3.309(e) an award of presumptive service connection based on herbicide exposure is not warranted.  

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the claimed intestinal disorder and in-service herbicide exposure or to any other incident of active service, as will be discussed below. 

In considering in-service incurrence, the Board notes that the Veteran sought treatment in July 1966 for complaints of right lower quadrant pain and diarrhea.  He was provisionally diagnosed with acute appendicitis and an appendectomy was completed.  Another treatment record during this time frame noted a diagnosis of viral acute enteritis.  However, it turned out his appendix was normal and his diagnosis was revised to mesenteric adenitis.  A subsequent April 1969 treatment record noted complaints associated with three weeks of diarrhea.  He was diagnosed with enteritis.  A subsequent June 1969 treatment record noted complaints of diarrhea, cramps, fever, and vomiting.  He was diagnosed with dysentery.  The Veteran's December 1969 separation examination reflected a normal clinical evaluation, only "identifying body marks, scars, and tattoos" were noted.  

Thus, while there are some findings of the Veteran experiencing intestinal problems in service, to include a bout of dysentery, there is no evidence of a chronic intestinal disorder at time of discharge.  The evidence tends to support the premise that his intestinal problems were acute and resolved by the time he exited service.  Indeed, as will be discussed below, two VA examiners have stated that the intestinal problems experienced by the Veteran in service were of the infectious nature and thereby "self-limiting."

The post-service evidence does not reflect complaints or treatment for an intestinal disorder until June 1995.  He testified at his September 2009 DRO hearing that he had essentially self medicated, but had recalled seeing a doctor around 1976 for his intestinal disorders. See DRO Hearing Transcript (T.) at 3.  The Veteran argues that he has suffered from continuous intestinal problems since service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

There is no dispute that Veteran is competent to report symptoms of diarrhea or stomach pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  It is within the Board's province to weigh that testimony and to make a credibility determination.

In this case, the Board finds that the Veteran is competent to report a history of continued symptomatology since active service.  However, given the opinions of two VA physicians regarding the self-limiting nature of the Veteran's in-service bouts with dysentery/enteritis, the Board questions whether he is truly competent to relate his in-service symptoms to those he claims to have experienced since service.  Both physicians have explained that the symptoms of his current intestinal problems are essentially different from what he would have experienced in service.  

Moreover, even if the Veteran was found competent to provide a history of continued symptomatology, his statements are not deemed credible.  First, while certainly no dispositive factor, the Board highlights the fact that there is 25 year gap between the Veteran's service discharge and the first documented treatment for an intestinal disorder.  Next, when examining a June 1995 private treatment visit, the earliest available treatment of record, the Veteran stated that on occasion he had bouts of diarrhea which he attributed to colitis.  He made no indication that his symptoms had been chronic for over 25 years much less make a reference to his active service.  Had he truly been experiencing problems with chronic diarrhea and intestinal problems for 25 years, the Board believes that his best interest would have been to mention that.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Such weighs against his credibility as well.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  There is simply no evidence, other than his own statements, to support his assertions of experiencing an intestinal disorder since service.  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's current intestinal disorders to active duty.    

To that end, the Board has considered the September 2009 and March 2011 VA examinations and opinions undertaken to specifically address the etiology of the Veteran's intestinal disorder claim.  The September 2009 and March 2011 VA examiners considered the Veteran's claims file and additionally considered the Veteran's past medical history, past treatment history, and subjective complaints.  The VA examiners also completed an examination of the Veteran.  

The September 2009 VA examiner diagnosed the Veteran with irritable bowel syndrome.  She provided a detailed discussion of the Veteran's in-service clinical history.  She expressed her belief that he essentially experienced intestinal infections in-service that were of a self-limiting nature.  She delineated those symptoms related to his in-service problems versus those related to his present intestinal problems.  The differences were highlighted.  The examiner noted that a review of the medical literature does not demonstrate a causal relationship between dysentery or gastroenteritis nor mesenteric adenitis and subsequent development of irritable bowel syndrome.  She opined that therefore it was her opinion that the Veteran's irritable bowel syndrome was not a result of nor related to his treatment during his military for dysentery.  

In March 2011, another VA examiner once again considered the Veteran's case.  After an examination of the Veteran, he diagnosed the Veteran with GERD, diverticulitis, benign colon polyp, and irritable bowel syndrome with diarrhea and incontinence.  The VA examiner opined that the Veteran's diagnoses were not caused by or a result of the Veteran's dysentery in service.  The VA examiner stated that all of the Veteran's diagnoses were associated with aging, genetics, and dietary factors.  He stated that the symptoms and GI conditions that the Veteran had in service were infectious in etiology and the mesenteric adenitis and dysentery were also due to infections of the GI tract.  He noted that GERD is due to relaxations of the GES junction due to age and dietary issues.  Moreover, the VA examiner stated that the Veteran's diverticulitis and colon polyps were due to aging, genetics and dietary factors.  He indicated that he agreed with the prior opinion that the Veteran's diarrhea and fecal incontinence were due to irritable bowel syndrome.  

The Board finds that the September 2009 and March 2011 VA examinations and opinions are adequate for evaluation purposes.  The examiners reviewed the claims file.  They interviewed the Veteran and duly considered his lay history.  Physical examinations were also conducted.  There is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiners' opinions to be of great probative value.

The Board has also considered the Veteran statements asserting a nexus between his currently-diagnosed intestinal disorders, and active duty service.  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's intestinal disorders and any instance of his military service, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  


Here, while the Veteran is competent to describe his in-service intestinal symptomatology as well as his current symptoms, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between his in-service intestinal problems and his current disorder.  In contrast, the September 2009 and March 2011 VA examiners reviewed his records, considered his reported history, and examined the Veteran.  Therefore, the Board finds that the September 2009 and March 2011 VA examiners' opinions are the most probative evidence of record.  

As such, the preponderance of the evidence weighs against a finding that the Veteran's intestinal disorder is due to any event or injury in service.   It is true that dysentery was diagnosed in service.  However, as discussed, the evidence of record fails to establish a current diagnosis of dysentery or the chronic residuals related thereto.  The Veteran has been diagnosed with separate and distinct intestinal problems that were found to be unrelated to that illness or his active service.  As such, the appeal is denied.


ORDER

Service connection for an intestinal disorder, claimed as dysentery, as secondary to herbicide exposure, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


